Citation Nr: 1120936	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-22 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an earlier effective date of a 20 percent rating prior to June 28, 2005, for evaluation of service-connected neuropraxia of the right peroneal nerve.  

2.  Entitlement to an earlier effective date of a 30 percent rating prior to February 28, 2008, for evaluation of service-connected neuropraxia of the right peroneal nerve.  

3.  Entitlement to an evaluation in excess of 20 percent for service-connected status post lateral collateral and posterior cruciate ligament repair of the right knee.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the right knee.  

5.  Entitlement to an evaluation in excess of 10 percent for service-connected hypertension.

6.  Entitlement to service connection for right eye cornea damage.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran's claims folder contains a DD Form 214 that verifies a period of active duty from September 1988 to July 1999 with 4 years, 6 months, and 25 days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

With respect to the Veteran's earlier effective date claims, the Board observes that in February 2008, the Veteran filed a claim of entitlement to an earlier effective date of a 20 percent rating prior to June 28, 2005, for evaluation of service-connected neuropraxia of the right peroneal nerve.  In the above-referenced August 2008 rating decision, the RO granted the Veteran a 30 percent rating for the neuropraxia disability effective February 28, 2008, the date of the Veteran's earlier effective date claim.  The RO also denied the Veteran's earlier effective date claim.  In December 2008, the Veteran appeared to express disagreement with both the effective date assigned for the 30 percent rating as well as the RO's denial of his February 2008 earlier effective date claim.  As such, the Board will adjudicate the Veteran's claim of entitlement to an earlier effective date for a 20 percent rating prior to June 28, 2005 for evaluation of service-connected neuropraxia of the right peroneal nerve, as well as entitlement to an earlier effective date for a 30 percent rating prior to February 28, 2008 for the neuropraxia disability.  
 
The issue of entitlement to service connection for right eye cornea damage is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2005 rating decision assigned a 20 percent rating for neuropraxia of the right peroneal nerve effective June 28, 2005.  The Veteran was notified of that decision in October 2005.  The Veteran did not appeal the assigned effective date.

2.  In February 2008, the Veteran filed a claim for an effective date prior to June 28, 2005, for the 20 percent rating that was assigned for neuropraxia of the right peroneal nerve. 

3.  In December 2008, the Veteran appealed the effective date of February 28, 2008 assigned for award of a 30 percent rating for neuropraxia of the right peroneal nerve in the August 2008 rating decision.

4.  Based on the evidence of record, the evidence of record shows that an increase occurred in the neuropraxia disability on January 2, 2008; it was not factually ascertainable that an increase in the neuropraxia disability occurred before January 2, 2008.

5.  The competent and credible evidence of record shows that the Veteran's status post lateral collateral and posterior cruciate ligament repair of the right knee is manifested by pain and no more than moderate disability for the entire period under consideration.  

6.  The Veteran's service-connected degenerative joint disease of the right knee is currently manifested by pain and minimal limitation of motion; the evidence does not show limitation of extension 10 degrees or more; limitation of flexion 45 degrees or less; ankylosis; recurrent subluxation; or impairment of the tibia and fibula manifested by malunion of the tibia and fibula.  

7.  The Veteran's service-connected hypertension is manifested by diastolic blood pressure readings which are predominantly below 110 and systolic blood pressure readings which are predominantly below 200.

8.  The evidence does not show that the Veteran's service-connected right knee and hypertension disabilities are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an effective date prior to June 28, 2005, for a 20 percent rating for neuropraxia of the right peroneal nerve is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  An effective date of January 2, 2008, and no earlier, is established for the 30 percent disability rating for the service-connected neuropraxia of the right peroneal nerve.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2010).

3.  The criteria for a disability rating in excess of the currently assigned 20 percent for the service-connected status post lateral collateral and posterior cruciate ligament repair of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

4.  The criteria for a disability rating in excess of the currently assigned 10 percent for the service-connected degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

5.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

6.  Application of extraschedular provisions for the service-connected right knee and hypertension disabilities is not warranted.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to earlier effective dates for his service-connected neuropraxia of the right peroneal nerve as well as entitlement to increased disability ratings for his service-connected status post lateral collateral and posterior cruciate ligament repair of the right knee, degenerative joint disease of the right knee, and hypertension.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter, to include notice of the effective-date element of the claim by a letter mailed in March 2008, prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Concerning the Veteran's effective date claims, no VCAA notice is necessary in this case because, as is more thoroughly explained below, the outcome of these earlier effective date claims depend exclusively on documents which are already contained in the Veteran's VA claims folder.  The Court has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, photographs, as well as VA and private treatment records.  

The Veteran was afforded VA examinations in April 2008 for his service-connected right knee and hypertension disabilities.  The examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  In his June 2009 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Earlier Effective Date Claims

Pertinent legal criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2010).

The Veteran's neuropraxia of the right peroneal nerve is rated under Diagnostic Codes 5271-8523 [limited motion of ankle, paralysis of anterior tibial nerve].  See 38 C.F.R. § 4.27 (2010) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion, and a maximum 20 percent rating is warranted for marked limitation of motion. 

Under Diagnostic Code 8523, mild incomplete paralysis of the anterior tibial nerve is assigned a noncompensable rating, moderate incomplete paralysis is assigned a 10 percent rating, severe incomplete paralysis is assigned a 20 percent rating, and a 30 percent rating is assigned for complete paralysis (dorsal flexion of foot lost).

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).

Applicable law and VA regulations provide that the effective date of an award of increased disability compensation is the earliest date that it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year thereof.  Otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(1) (2010).

Earlier effective date for a 20 percent rating prior to June 28, 2005

In this case, the Veteran was awarded service connection for neuropraxia of the right personal nerve by the RO in a September 2000 rating decision, and was assigned a noncompensable disability rating effective July 14, 1999.  His claim for an increased rating for the service-connected neuropraxia of the right peroneal nerve disability was received by VA on June 28, 2005.  The record does not contain any document that was received prior to that date that can be construed as a claim for an increased rating.  See 38 C.F.R. §§ 3.155, 3.157 (2010).  Therefore, June 28, 2005, is the date of receipt of the Veteran's claim for an increased rating for neuropraxia of the right peroneal nerve.

A rating decision in October 2005 granted a 20 percent evaluation for neuropraxia of the right peroneal nerve, effective June 28, 2005, the date of receipt of the Veteran's claim for an increased rating.  The Veteran was notified of that decision in October 2005.  In February 2008, the Veteran indicated disagreement with the effective date of June 28, 2005, contending that the 20 percent rating should have been effective from July 14, 1999.

In this case, the February 2008 document was not timely filed as a notice of disagreement with the October 2005 rating decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010) (a claimant, or his or her representative, must file a notice of disagreement with a rating decision within one year from the date that the RO mails notice of the determination to him).  Therefore, the effective date assigned by the October 2005 rating decision is final.  Id.

After a rating decision that assigns an effective date is final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  A free-standing earlier effective date claim that is subsequently raised is impermissible because such claim would vitiate decision finality.  Id. at 300. Accordingly, where a free-standing earlier effective date claim is made without a request for reconsideration due to CUE in the relevant rating decision, the claim must be dismissed.  Id.  

The Board notes that the Veteran indicated in a VA Form 9 dated in June 2009 that the effective date of February 28, 2008 assigned for the rating for his neuropraxia of the right peroneal nerve was CUE.  In a July 2009 rating decision, the RO found that no revision was warranted in the September 2000 rating decision to grant a noncompensable evaluation of neuropraxia of the right peroneal nerve.  The Veteran did not file a timely notice of disagreement as to the July 2009 rating decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010).  Therefore, the July 2009 rating decision is final as to the issue of CUE in the prior rating decision.  Id.   

Thus, without either a timely notice of disagreement of the rating decision assigning the effective date or the rating decision finding no CUE in the prior rating decision assigning the initial effective date denying a compensable evaluation, the claim for an effective date prior to June 28, 2005, for a 20 percent rating for neuropraxia of the right peroneal nerve is dismissed.

To the extent that the Veteran or his representative argues that the effective date of the 20 percent evaluation should be granted to the date of service connection, the September 2000 rating decision granted service connection for neuropraxia of the right peroneal nerve, and a noncompensable evaluation was assigned.  The Veteran was notified of that decision September 2000, but did not appeal the noncompensable evaluation.  Accordingly, that decision is final and cannot be revised absent CUE.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) (2010); see also id.  As noted above, the Veteran's CUE claim was denied in a July 2009 rating decision, and he did not file a timely notice of disagreement.

Earlier effective date for a 30 percent rating prior to February 28, 2008

The Veteran contends that his current 30 percent disability rating for neuropraxia of the right peroneal nerve should be effective July 14, 1999, the date of his service connection claim.  The Board observes that February 28, 2007, which is one year before the date of the Veteran's claim on February 28, 2008, is the earliest date as of which an increased rating may be awarded.

Preliminarily, with regard to the date of claim, it is undisputed that the February 28, 2008 statement from the Veteran constituted a claim for an earlier effective date for the service-connected neuropraxia of the right peroneal nerve.  As discussed above, a rating decision in October 2005 granted a 20 percent evaluation for neuropraxia of the right peroneal nerve, effective June 28, 2005, the date of receipt of the Veteran's claim for an increased rating.  In February 2008, the Veteran indicated disagreement with the effective date of June 28, 2005, contending that the 20 percent rating should have been effective from July 14, 1999.

In this case, the February 2008 document was not timely filed as a notice of disagreement with the October 2005 rating decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010) (a claimant, or his or her representative, must file a notice of disagreement with a rating decision within one year from the date that the RO mails notice of the determination to him).  Therefore, the effective date assigned by the October 2005 rating decision is final.  Id.  
The Board has reviewed the record and can find no other suggestion of a claim for an increased rating, formal or informal, prior to February 28, 2008.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits].

In the August 2008 rating decision which forms the basis for this appeal, the RO increased the evaluation for the Veteran's neuropraxia of the right peroneal nerve disability to 30 percent, effective February 28, 2008, which was considered as the date of receipt of the increased rating claim.  The August 2008 rating decision explained that the 30 percent disability rating was awarded based on the report of an April 2008 VA examination, in which the examiner noted the Veteran's report that he uses a dorsiflex brace, and that he complained of numbness in the distribution distally in the dermatome supplied by the peroneal nerve.  Moreover, examination of the Veteran revealed 5.07/10 gram monofilament, a blunting of the lateral right calf and dorsal lateral right foot in the S-1 dermatome consistent with partial denervation of the popliteal nerve.  Further, active motor strength resistance testing showed weakness of the muscles in the lower right leg.  The examiner reported that the Veteran's weakness of ankle dorsiflexion was consistent with a partial right foot drop.  Accordingly, a 30 percent disability rating pursuant 38 C.F.R. § 4.124a, Diagnostic Code 8523, was assigned, which is the maximum rating possible.  

Under 38 C.F.R. § 3.400(o), an increased rating is assigned as of the date when it is factually ascertainable that an increase in disability took place.  This may be a date up to one year prior to the date of the claim [in this case, February 28, 2007], or sometime thereafter.  The Board must therefore determine when it was factually ascertainable that an increase in disability had taken place.

Crucially, private treatment records from R.W., M.D., dated in January 2008 document treatment for the Veteran's neuropraxia disability.  Pertinently, a treatment record dated on January 2, 2008, notes that a neurological examination of the Veteran revealed abnormal results with "peroneal palsy with foot drop on Right."  As mentioned above, a 30 percent disability rating is warranted under Diagnostic Code 8523 for complete paralysis (dorsal flexion of foot lost) of the anterior tibial nerve (deep peroneal), and is the maximum rating which may be assigned.  

The Board adds that the remainder of the evidence of record during the period under consideration is pertinently absent any indication of worsening neuropraxia symptoms which would corroborate the Veteran's claim and are consistent with a 30 percent disability rating under Diagnostic Code 8523.

The Board therefore finds that the January 2, 2008 private treatment record arguably shows complete paralysis of the personal nerve.  As such, in resolving the benefit of the doubt in the Veteran's favor, a 30 percent rating is warranted effective January 2, 2008, the date as of which it was factually ascertainable that an increase in disability had occurred.  It is not factually ascertainable that the Veteran's neuropraxia disability warranted a disability rating of 30 percent prior to January 2, 2008.

In summary, for reasons and bases expressed above the board concludes that an effective date of January 2, 2008 for a 30 percent rating for service-connected neuropraxia of the right peroneal nerve may be granted.  The benefit sought on appeal is accordingly allowed to that extent.


Higher evaluation for Right Knee Disabilities

Pertinent Legal Criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with further consideration of Diagnostic Codes 5260 and 5261 [limitation of leg motion].  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  More specifically, VA General Counsel has concluded that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes would not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 09-98 (August 14, 1998).  Therefore, a veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

The Veteran seeks entitlement to an increased rating for his service-connected right knee disabilities, which are currently evaluated 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 [recurrent subluxation or instability of the knee], and 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5010 [degenerative arthritis].  

The Board notes that the Veteran has reported that he has used a brace for his right knee due to his right knee disability.  Moreover, the medical evidence of record documents instability of the Veteran's right knee as well as degenerative joint disease of the right knee.  See, e.g., the April 2008 VA examination report.  Accordingly, based on the medical evidence demonstrating instability and degenerative joint disease of the right knee, the Board concludes that the assignment of separate ratings for the service-connected right knee disabilities under Diagnostic Codes 5003 and 5257 is appropriate.  See VAOPGCREC 23-97 and VAOPGCREC 09-98, supra.  

The Board additionally notes that there is no evidence of impairment of the tibia and fibula, ankylosis, or disability caused by cartilage removal.  Thus, Diagnostic Codes 5256, 5258, 5259, and 5262 do not apply in this case.  

Accordingly, instability of the Veteran's right knee will be rated under Diagnostic Code 5257, and his right knee arthritis (including degenerative joint disease) will be rated under Diagnostic Code 5003, with additional consideration of Diagnostic Codes 5260 and 5261.  Further, the Veteran has not indicated that a different method of rating should be employed or that alternative diagnostic codes are more appropriate. 

Under Diagnostic Code 5257, a 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating contemplates severe recurrent subluxation or lateral instability.  

The Board notes that words such as "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010). 

Arthritis, due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Under Diagnostic Code 5003, arthritis of a major joint is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2010).  Where limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Under Diagnostic Code 5260, limitation of flexion of the leg provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.
Under Diagnostic Code 5261, limitation of extension of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

A veteran may receive separate ratings for limitations in both flexion and extension under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.

A.  Instability

The Veteran's service-connected right knee disability is currently rated 20 percent disabling under Diagnostic Code 5257.  The highest disability rating under Diagnostic Code 5257 is 30 percent.  To warrant a 30 percent disability rating the evidence must demonstrate that subluxation and/or instability of the knee are severe.  The Board further notes that the Veteran was assigned a temporary total evaluation based on surgical or other treatment necessitating convalescence from February 8, 2008 to March 30, 2008.  

Private treatment records from R.W., M.D., dated from January 2008 through April 2008 document treatment for the Veteran's right knee.  Notably, an examination of the Veteran's right knee in January 2008 indicated a negative McMurray's test, no effusion, laxity, joint line tenderness, crepitus, and an X-ray revealed an impression of right knee patellofemoral osteoarthritis with possible meniscus tear.  The Veteran also denied locking, catching, and clicking in his right knee, although he had pain with bent knee activities and when walking on stairs.  Further, a treatment record dated in February 2008 documents the Veteran's arthroscopic partial lateral meniscectomy, arthroscopic partial medial meniscectomy, and arthroscopic trochlear groove chondroplasty.  Subsequent records dated in April 2008 indicated that the Veteran was "overall doing well" following surgery, although swelling in the Veteran's knee was noted.  He was also advised to continue ice and elevation therapy as he returned to normal activities.    

The Veteran was afforded a VA examination in April 2008.  He complained of lateral instability when his right knee is inadvertently moved side to side as well as weakness, crepitus, and intermittent locking.  He also indicated that he can stand and walk for a maximum of 15 minutes before he must sit down, and that sleep is sometimes interrupted due to pain in his right knee.  He avoided staircases, and takes elevators at work and limited the amount of time on his feet.  However, he did not report flare-ups, and did not use either a cane or crutch for ambulation.  The Veteran used ice, elevation, heat, and water therapy for treatment, and continued use of a brace for his right knee.  

Upon physical examination, the VA examiner reported pain, stiffness, fatigability, and weakness in the Veteran's right knee.  Further, when placing his palm over the inner aspect of the Veteran's right knee while the knee was flexed 30 degrees and applying pressure, the VA examiner noted some valgus gapping indicating laxity of the lateral collateral ligament, which was also in association with momentarily increased pain on the Veteran's part.  The Veteran also had a 1-2/4 effusion at the right knee, solid endpoint on the drawer test with no laxity of the anterior or posterior cruciate ligament, positive McMurray's sign for pain on the right lateral compartment, and synovial thickening of the right knee with tenderness.  Pertinently, however, the examiner reported no findings of gross clinical instability.  

Subsequent VA treatment records dated in July 2008 document the Veteran's continued complaints of instability in his right knee as well as use of his knee brace.  The Veteran also stated on his June 2009 VA Form 9 that he received cortisone injections following his operation in February 2008.    

After having carefully considered the matter, the Board finds that the competent and credible evidence of record demonstrates that the severity of the Veteran's right knee disability under Diagnostic Code 5257 more closely approximates moderate disability than severe disability.  As noted above, the Veteran has stated that he does not use either a crutch or cane for ambulation, and that he only experienced intermittent locking of the right knee.  He also stated to Dr. R.W. in January 2008 that he did not experience locking, catching, or clicking in his right knee.  The Board additionally reiterates the findings of "no gross clinical instability" and no laxity of the anterior or posterior cruciate ligament by the April 2008 VA examiner.  Moreover, although surgery was performed on the Veteran's right knee, he has since continued to work and is able to ambulate, albeit in a limited capacity.

Accordingly, the Board finds that the overall severity of instability of the Veteran's right knee disability more closely approximates moderate disability.  As severe recurrent subluxation or instability has not been demonstrated as to the right knee, a disability rating in excess of 20 percent, as per Diagnostic Code 5257, must be denied.

B.  Limitation of motion

As discussed above, private treatment records from Dr. R.W. dated January 2008 through April 2008 document treatment of the Veteran's right knee disability.  Notably, range of motion testing of the Veteran's right knee revealed flexion up to 125 degrees as well as no medial extension and 1+ lateral extension.  An X-ray revealed an impression of right knee patellofemoral osteoarthritis with possible meniscus tear.  

The Veteran was afforded a VA examination in April 2008.  As mentioned above, he indicated that he can stand and walk for a maximum of 15 minutes before he must sit down, and that sleep is sometimes interrupted due to pain in his right knee.  He avoided staircases, and takes elevators at work and limited the amount of time on his feet.  However, he did not report flare-ups, and did not use either a cane or crutch for ambulation.  The Veteran used ice, elevation, heat, and water therapy for treatment, and continued use of a brace for his right knee.  

Upon physical examination of the Veteran's right knee, the VA examiner indicated that range of motion testing revealed 96 degrees of flexion and -3 degrees of extension with pain and stiffness in equal proportions followed by fatigability, weakness, but not incoordination being the clinical endpoints observed.  Further, the range of motion of the Veteran's right knee was not further functionally reduced following repetitive range of motion testing by the above mentioned factors.  

Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees, which is exceeded by the 96 and 125 degrees of the right knee recorded in connection with the most recent medical evidence.  There is no evidence which indicates that a greater limitation of flexion currently exists.  Thus, without evidence of limitation of flexion of 45 degrees or less in the right knee, a compensable rating for the right knee cannot be assigned based on Diagnostic Code 5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees.  As detailed above, the April 2008 VA examination report indicated extension of 3 degrees, and the report of Dr. R.W. indicated no medial extension and lateral extension of 1+.  Thus, without limitation of extension to 10 degrees or more in the right knee, a compensable evaluation for the right knee cannot be assigned under Diagnostic Code 5261.

For the reasons stated above, under Diagnostic Codes 5260 and 5261, respectively, the limitation of right knee movement exhibited by the Veteran is not so significantly impaired or limited as to indicate a compensable evaluation under either Diagnostic Code for right knee.

Where X-ray evidence of degenerative arthritis is presented, but the loss of range of motion is noncompensable, a 10 percent disability rating will be assigned under Diagnostic Code 5003.  So it is in this case.  Further, a rating in excess of 10 percent contemplates X-ray evidence of involvement of two or more minor joint groups, with occasional incapacitating exacerbations.  This case, however, involves only one major joint (the right knee).  Accordingly, an increased disability rating is not warranted for arthritis.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2010).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his right knee disability, notably his difficulty in walking or standing for long periods of time, as well as his difficulty walking up stairs.  Further, he reported to the April 2008 VA examiner that he wears a brace on his right knee. 

However, the Board places greater probative value on the objective clinical findings which do not support a higher evaluation.  In this regard, the competent medical evidence of record does not indicate any significant functional loss attributed to the Veteran's knee complaints.  Specifically, during the most recent VA examination in April 2008, the Veteran was able to maintain right knee forward flexion up to 96 degrees, and right knee limitation of extension of -3 degrees when pain was considered.  Additionally, the VA examiner noted that the range of motion of the Veteran's right knee was not further functionally reduced following repetitive range of motion testing by factors including pain, stiffness, fatigability, and weakness.  

Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the Veteran's right knee disability under 38 C.F.R. § 4.40 and 4.45.  The current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his service-connected right knee degenerative joint disease.  See 38 C.F.R. §§ 4.41, 4.10 (2010).  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The report of the VA examiner in the April 2008 report indicates that there are multiple scars over the right knee which are consistent with the Veteran's reported surgical history.  

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in February 2008. Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating of scars is warranted for scars which are superficial and painful on examination.  A "superficial" scar is one not associated with underlying soft tissue damage.  In this case, the Veteran's right knee scar was not reported to have caused pain, instability or interfere with range of motion.  Accordingly, the Board finds that the competent and probative evidence demonstrates that the right knee scars are asymptomatic; separate ratings for these scars under Diagnostic Code 7804 are not warranted by the evidence of record.

As has already been discussed, there is no evidence that either flexion or extension warrant a compensable disability rating.  Thus, separate disability ratings under Diagnostic Codes 5260 and 5261 are not warranted.  


Hart consideration

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

As mentioned above, the Veteran is currently in receipt of a temporary total evaluation for surgical or other treatment necessitating convalescence from February 8, 2008 to March 30, 2008, and 20 percent thereafter under Diagnostic Code 5257, as well as receipt of a 10 percent disability rating for degenerative joint disease of the right knee under Diagnostic Code 5010.  After a careful review of the record, the Board can find no evidence to support a finding that higher disability ratings are not warranted during any period under consideration.  Specifically, as discussed above, the April 2008 VA examination report as well as VA and private treatment records indicate that the Veteran's right knee instability and limitation of motion have remained relatively consistent throughout the period.  As such, there is no basis for awarding the Veteran higher disability ratings for any time from February 2007 to the present. 

Higher evaluation for Hypertension

Pertinent legal criteria

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

The Veteran's service-connected hypertension disability is rated under Diagnostic Code 7101 [hypertensive vascular disease].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7101 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (hypertension).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7101.

Under Diagnostic Code 7101, a 60 percent rating is warranted for diastolic pressure predominantly 130 or more; a 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more; a 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; and a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

Schedular rating

The Veteran's service-connected hypertension is currently assigned a 10 percent disability rating under Diagnostic Code 7101.

As explained above, to obtain a 20 percent disability rating, medical evidence must demonstrate diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  

The Board initially notes that the blood pressure readings taken in June 2007 and January 2008 were 164/113 mm/Hg and 169/121 mm/Hg, respectively.  However, the remainder of the medical evidence of record during the pendency of the Veteran's claim demonstrates numerous blood pressure readings which fall well short of the measurements required for a 10 percent rating.  Specifically, the Veteran's service-connected hypertension was manifested by recent blood pressure readings of 147/89 mm/Hg in July 2008; 136/94 mm/Hg, 133/93 mm/Hg, and 135/94 mm/Hg in April 2008; 138/90 mm/Hg in January 2008; and 150/102 in June 2007.   

The medical evidence of record therefore does not show diastolic readings of 110 or more predominantly, or systolic readings of 200 or more predominantly.  Accordingly, the evidence of record does not demonstrate that the schedular criteria for an award of a 20 percent disability rating have been met.

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's hypertension was more or less severe during the appeal period.  Specifically, the April 2008 VA examination report as well as VA and private treatment records, indicate that the Veteran's hypertension has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran a disability rating other than the currently assigned 10 percent for any time from February 2007 to the present. 


Extraschedular consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected right knee and hypertension disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran works at a VA Review Office in St. Louis, Missouri.  See the April 2008 VA examination report.  The Board notes that it has no reason to doubt that the Veteran's right knee and hypertension symptomatology adversely impacts his employability; however, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  Although the Veteran received hospital treatment for his right knee disability when he underwent surgery in February 2008, he received entitlement to a temporary total evaluation from February 2008 to April 2008.  However, the evidence of record does not otherwise show any indication of frequent hospitalization for the right knee and hypertension disabilities during the period under consideration.  

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice Consideration

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that he is unemployable because of his service-connected right knee and hypertension disabilities.  On the contrary, the Veteran has stated that he is currently employed with a VA Review Office in St. Louis, Missouri.  See the April 2008 VA examination report.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  



ORDER

The claim for entitlement to an effective date prior to June 28, 2005, for a 20 percent rating for neuropraxia of the right peroneal nerve is dismissed.

Entitlement to an earlier effective date of January 2, 2008 for a 30 percent rating of service-connected neuropraxia of the right peroneal nerve is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to an evaluation in excess of 20 percent for service-connected status post lateral collateral and posterior cruciate ligament repair of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the right knee is denied.  

Entitlement to an evaluation in excess of 10 percent for service-connected hypertension is denied.


REMAND

In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, supra.

The Veteran is claiming entitlement to service connection for right eye cornea damage, which he contends is due to his military service.  See, e.g., the Veteran's VA Form 9 dated in June 2009.  He further contends that his right eye disability is a result of a personal assault in July 1987 while on active duty.  Id.  As noted previously, the record contains a DD Form 214 verifying a period of active duty from September 1988 to July 1999 with over four years of prior active service.  It does not appear that the prior dates of active service have been verified.  Inasmuch as the Veteran asserts that he injured his eye during a period of active duty, on remand efforts should be made to verify all periods of military service prior to September 1988.  

With regards to the Veteran's right eye claim, service treatment records document treatment for right eye problems.  Specifically, a treatment record dated in May 1986 notes treatment of the Veteran's cornea and diagnosis of viral conjunctivitis, and a subsequent treatment record dated in June 1986 documents treatment for the Veteran's eyes.  The Board notes, however, that the Veteran's September 1988 reenlistment examination is negative for any treatment for or diagnosis of a right eye disability.  


Postservice records include an August 1994 treatment record indicating treatment for damage to the Veteran's cornea.  Moreover, an October 1998 treatment record indicates treatment for a myopic astigma, which the Veteran contended resulted from a mugging in 1987, and a November 1998 record documents a diagnosis of irregular astigma.  

There is no opinion of record that addresses whether the Veteran's current eye condition represent a disability that is etiologically related to service or a disability that was initially manifested by service that was subsequently aggravated by service.  On remand, the Veteran should be afforded a VA examination to determine the etiology and onset of any current right eye disability, to include damage to the cornea.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should verify all periods of the Veteran's active military service, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his right eye cornea damage or any other current right eye disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any right eye disability that is currently manifested or that has been manifested at any time since February 2008.

b)  For each right eye disability identified, the examiner should proffer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disability is related to any disease, incident, or injury in service.

c)  For any right eye disability that was not initially manifested during service, the examiner should provide an opinion as to whether there is clear and unmistakable evidence that disability was manifested prior to the Veteran's entry onto active duty;

d)  For any right eye disability that preexisted the Veteran's entry into active duty, the examiner should proffer an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  

The examiner should indicate in his/her report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


